Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee on 2/8/22.

The application has been amended as follows:

Claim 1:
An electronic device, comprising:
a first body;
a second body, comprising a display panel, a back cover and a front frame including an extension portion with a protruding structure;
an edge of the back cover extends beyond an edge of the display panel in a first direction, wherein the display panel is disposed between the back cover and the front frame and is exposed by the front frame;
two hinges, connected between the first body and the second body, wherein the first body and the second body are adapted to rotate relatively through the two hinges; and at least one electronic assembly, electronically connected to the display panel in the second body and located between the two hinges; and the at least one electronic assembly comprises an L-shaped control circuit board extends in a second direction substantially perpendicular to the first direction and secures to the protruding structure along the second direction.
Claim 21 (New):
An electronic device, comprising: a first body; a second body, comprising a display panel, a back cover and a front frame including an extension portion with a protruding structure; an edge of the back cover extends beyond an edge of the display panel in a first direction, wherein the display panel is disposed between the back cover and the front frame and is exposed by the front frame; two hinges, connected between the first body and the second body, wherein the first body and the second body are adapted to rotate relatively through the two hinges; and at least one electronic assembly, electronically connected to the display panel in the second body and located between the two hinges; and a hinge cover, the back cover, and front frame form a substantially U-shaped receiving groove to recess the two hinges on both ends of the receiving groove; and the at least one electronic assembly comprises an L-shaped control circuit board extends in a second direction substantially perpendicular to the first direction and attached to the protruding structure.
Claims 2-8: (Canceled)
Claim 9: change “claim 7” to –claim 1--.
Claim 10: change “a control circuit board” to –the control circuit board-.

Allowable Subject Matter
Claims 1, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the front frame and is exposed by the front frame; two hinges, connected between the first body and the second body, wherein the first body and the second body are adapted to rotate relatively through the two hinges; and at least one electronic assembly, electronically connected to the display panel in the second body and located between the two hinges; and a hinge cover, the back cover, and front frame form a substantially U-shaped receiving groove to recess the two hinges on both ends of the receiving groove; and the at least one electronic assembly comprises an L-shaped control circuit board extends in a second direction substantially perpendicular to the first direction and attached to the protruding structure, as set forth in the combination of the independent claims.
With respect to claim 21, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the front frame and is exposed by the front frame; two hinges, connected between the first body and the second body, wherein the first body and the second body are adapted to rotate relatively through the two hinges; and at least one electronic assembly, electronically connected to the display panel in the second body and located between the two hinges; and a hinge cover, the back cover, and front frame form a substantially U-shaped receiving groove to recess the two hinges on both ends of the receiving groove; and the at least one electronic assembly comprises an L-shaped control circuit board extends in a second direction substantially perpendicular to the first direction and attached to the protruding structure, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, HSU (US 20170308130 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841